DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
	In claim 1, line 27, “means for production” and claim 10, line 2, “means for producing” invoke 35 U.S.C 112(f) and are further defined in the specification on page 20, line 13 through page 26, line 25 and page 31, line 5-28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 27, the phrase “means for production” and in claim 10, line 2, the phrase “means for producing” are recited.  However, double inclusion issues and antecedent issues are raised in claim 10.   It is suggested that in claim 1, line 27, the phrase “means for production of a reversible joint-type connection” is changed to --means for producing a reversible joint-type connection--, which will maintain and provide proper antecedent basis for the phrase “the means for producing the reversible joint-type connection” in claim 10, lines 2 and 3.

 	Claim 2, line 4, the phrase “a directional control valve” should be changed to --the directional control valve--.

Claim 2, line 7, the phrase “at least two chambers” should be changed to --the at least two chambers--.
Claim 2, line 10, the phrase “adjacent chambers” should be changed to --the adjacent chambers--.
Claim 2, line 11, the phrase “a common partition wall” should be changed to --the common partition wall--.
Claim 2, line 12, the phrase “at least one opening” should be changed to --the at least one opening--.
Claim 2, line 13, the phrase “a piston” should be changed to --the piston--.
Claim 2, line 15, the phrase “cutting devices” should be changed to 
--the cutting devices--.
	All of the above changes were done to provide proper antecedent basis and to remove any double inclusion issues.
	In claim 10, line 3, the word --multi-chamber-- has been inserted before the word “cartridge”.
In claim 11, line 2, the word --multi-chamber-- has been inserted before the word “cartridge”. 
In claim 12, line 3, the word --multi-chamber-- has been inserted before the word “cartridge”. 
In claim 12, line 4, the word --multi-chamber-- has been inserted before the word “cartridge”. 

In claim 13, line 4, the word --multi-chamber-- has been inserted before the word “cartridge”.
In claim 14, line 3, the word --multi-chamber-- has been inserted before the word “cartridge”. 
All of the above changes were done to maintain proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0200741 A1(Moews et al).
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
	As to claims 1 and 2, Moews et al ‘741 discloses a metering and mixing device comprising a cartridge holder 1 comprising a receiving container 12, a compressed air connection 2 and a connection for an application device, see marked-up Fig. 5; a multichamber cartridge 14 inserted into the cartridge holder, the multichamber cartridge comprising an upper section, see marked-up Fig. 5, comprising a directional control valve, see marked-up Fig. 5, a central section, see marked-up Fig. 5, a center of which is designed as a space, see marked-up Fig. 5, extending in the direction of a longitudinal axis of the multichamber cartridge and fitted with static mixing elements 18, the space being surrounded by at least two chambers 15/16 which are arranged to extend in the direction of the longitudinal axis of the multichamber cartridge, and adjacent chambers are separated from one another by a partition wall, see marked-up Fig. 5, and each chamber is connected to the upper section by at least one opening, see Fig. 5, a lower section, see marked-up Fig. 5, comprising a pistons for closing off the at least two chambers, see marked-up Fig. 5, and are connected to one another by cutting devices, see marked-up Fig. 5, arranged such that they are capable of severing the common partition wall of adjacent chambers when the pistons are moved in a direction of the upper section; the multichamber cartridge have mutually complementary means for producing a reversible joint-type connection, see marked-up Fig. 5, between the multichamber cartridge and the cartridge holder, wherein a surface-to-surface, at least positive connection including an entire circumference of the multichamber cartridge, which extends over a partial region of the upper section and/or at least a partial region of the lower section and/or only a partial region of the central section of the multichamber cartridge, furthermore exists between the multichamber cartridge and the cartridge holder in a closed state of the reversible joint-type connection, see marked-up Fig. 5.
	As to claim 4, the space extends through the lower section and has a fluid-carrying connection to the connection, see marked-up Fig. 5.
	As to claim 6, see premixing chamber, see marked-up Fig. 5.
	As to claim 15, see paragraphs [0054], [0055] and [0057].
	As to claim 16, see paragraphs [0054], [0055] and [0057].

    PNG
    media_image1.png
    733
    771
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0200741 A1(Moews et al).
As to claim 5, Moews et al ‘741 discloses all the featured elements of the instant invention, as discussed above, except for the specific shape of the cutting devices in a form of wedge-shaped gaps.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since the court held that such a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04.IV.B.  In addition any shape of the cutting device would perform equally as well, such as wedge-shape gaps, as long as the cutting devices are capable of severing the common partition walls.
As to claim 7, Moews et al ‘741 discloses all the featured elements of the instant invention, as discussed above, except for the specific length of the central section accounting for at least 60% of the total length of the multichamber cartridge.  Note marked up Fig. 5, which shows the upper section, central section and lower section of the multichamber cartridge, with the central section being at least 60% of the total length of the multichamber cartridge.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the length of the central section accounting for at least 60% of the total length of the multichamber cartridge, since such a modification allows for larger chambers to hold more paint for mixing and a longer mixing area in the longitudinal direction in the space with the static mixing elements.
As to claim 11, Moews et al ‘741 discloses all the featured elements of the instant invention, as discussed above, except wherein the multichamber cartridge has a label on a large-area outer wall.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multichamber cartridge provided with a label on a large-area outer wall, since such a modification would allow the multichamber cartridges to be labeled with what type of paint is being used or mixed together.

Allowable Subject Matter
Claims 3, 8-10, 12-14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Handzel et al ‘425, Bien ‘539, Schultz et al ‘039 and Gantenbein et al ‘357 disclose various paint sprayers with static mixers and pistons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752